As filed with the Securities and Exchange Commission on February 19, 2010 Securities Act File No. 333-35832 Investment Company Act File No. 811-09917 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 12 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 13 /X/ (Check Appropriate Box or Boxes) SENTINEL VARIABLE PRODUCTS TRUST (Exact Name of Registrant as Specified in Charter) One National Life Drive Montpelier, Vermont 05604 (Address of Principal Executive Offices) (Zip Code) (802) 229-3113 (Registrant's Telephone Number, including Area Code) Copy to: Lisa Muller John A. MacKinnon, Esq. c/o Sentinel Asset Management, Inc. Sidley Austin LLP One National Life Drive 787 Seventh Avenue Montpelier, Vermont 05604 New York, New York 10019 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) /x/ on April 30, 2010 pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of securities being registered: common shares of beneficial interest, par value $.01 per share. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY 19, 2010 Sentinel Variable Products Trust Prospectus Dated April 30, 2010 Sentinel Variable Products Balanced Fund Sentinel Variable Products Bond Fund Sentinel Variable Products Common Stock Fund Sentinel Variable Products Mid Cap Fund Sentinel Variable Products Money Market Fund Sentinel Variable Products Small Company Fund This prospectus contains information you should know before investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Sentinel Variable Products Funds
